DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 11/17/20 is acknowledged.

Claim Objections
Claim 35 and 40 are objected to because of the following informalities:  Claim 35 should recite sealing element release member for consistency purposes. Claim 40 recites “omprising”, but should recite –comprising—for spelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "an engagement part" in 3.  There is insufficient antecedent basis for this limitation in the claim. An engagement part was already recited in claim 1 from which claim 34 depends. 
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 39 recites “means for attachment of a disposable needle to the adaptor”. A review of the specification indicates that the attachment means may comprise screw threads 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18, 20, 24, 34-36, 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunet (US 4,553,962).
With regard to claim 1, Brunet discloses A cartridge for packaging a medicament (Fig. 5), the cartridge being suitable for use with multiple different types of dosing devices and comprising: a generally tubular body (6) having an interior cavity (at 7); a closure member (18) disposed at a distal end of the body and comprising a sealing element (24); a piston member (9) disposed in the cavity to contain the medicament (at 7) between the piston member and the sealing element; a coupling element  (22) disposed at the distal end of the body for coupling the cartridge to a dosing device or to an adaptor for a dosing device; and a seal arrangement (24’) for receiving a sealing element release member (8’) of the dosing device or adaptor (23); wherein the coupling element is arranged for engagement with an engagement part of the dosing device or adaptor to clip the cartridge to the dosing device or adaptor upon insertion of the cartridge to the dosing device or adaptor (see Fig. 5); and wherein the seal arrangement (24’) is disposed distally with respect to the sealing element and is arranged to form a seal around the release member when the cartridge is coupled to the dosing device or adaptor (col 4, line 61 to col 5, line 9).
With regard to claim 2, Brunet discloses wherein the coupling element (22) is arranged to define first and second insertion positions for the cartridge with respect to the dosing device or adaptor (a first position would be when the needle adapter 23 is at a distal most position before it has broken the sealing element 24, a second position would be when the needle adapter 23 is moved proximally and has pierced the sealing element 24).
With regard to claim 3, Brunet discloses wherein the sealing element (24) is positioned such that, when the cartridge is in the first insertion position, the sealing element prevents release of the medicament from the cartridge and when the cartridge is in the second insertion position (As described above in rejection of claim 2 with regards to the first and second position), the sealing element cooperates with the release member of the dosing device or adaptor to allow flow of the medicament from the cartridge (once the sealing element 24 is pierced by the release member 8’).
With regard to claim 4, Brunet discloses wherein the seal arrangement (24’) is arranged to form a seal around the release member when the cartridge is in the first insertion position (Col 4, line 61 to col 5, line 9; also Fig. 5).
With regard to claim 5, Brunet discloses wherein the seal arrangement (24’) provides an enclosed chamber adjacent the sealing element (24) for receiving a proximal tip of the release member (8’) when the seal is formed around the release member.
With regard to claim 6, Brunet discloses wherein the seal arrangement (24’) comprises a passage for receiving the release member, and wherein the sealing element (24) closes the passage.
With regard to claim 7, Brunet discloses wherein an inner wall of the passage comprises a sealing surface arranged to form the seal around the release member (inner surface of 24’ is shown in Fig. 5 to be about the same width as the piercing needle 8’ thus would provide a sealing surface around 8’ when the needle is inserted in the second position).
With regard to claim 8, Brunet discloses wherein the sealing surface is defined by a narrowed region of the passage (see Fig. 5, element 24’).
With regard to claim 10, Brunet discloses wherein the closure member (18) comprises the seal arrangement (24’).
With regard to claim 11, Brunet discloses wherein the closure member is elastically deformable to receive the release member and to form the seal around the release member (Col 4, lines 48 to Col 5, line 8).
With regard to claim 12, Brunet discloses wherein the coupling element (22) comprises the seal arrangement (24’, the seal arrangement is located within element 22).
With regard to claim 13, Brunet discloses wherein the seal arrangement (24’) comprises a tubular portion for receiving the release member (8’).
With regard to claim 14, Brunet discloses wherein a proximal end (at 20) of the tubular portion is arranged to clamp the closure member to the body.
With regard to claim 15, Brunet discloses wherein the closure member is an elastomeric disc (see Fig. 5, element 18).
With regard to claim 16, Brunet discloses wherein the closure member 4Application No. 15/739,449 comprises an elastomeric bung (19) which is at least partially received in the distal end of the cavity of the body.
With regard to claim 17, Brunet discloses wherein the distal end of the body comprises an annular collar (see inward pointing section at the distal end (near where 18’ is pointing), and wherein the coupling element includes a clip formation to engage with the collar (where 22 contacts the distal end collar of the body), thereby to secure the coupling element to the body.
With regard to claim 18, Brunet discloses wherein the coupling element is arranged to apply a clamping force to the closure member when the clip formation is engaged with the collar, thereby to retain the closure member against the body (see Fig. 5).
With regard to claim 20, Brunet discloses wherein the coupling element comprises an engagement formation (inner surface of the ring 22) for cooperation with the engagement part of the dosing device or adaptor upon insertion of the cartridge (Fig. 5).
With regard to claim 24, Brunet discloses wherein the sealing element comprises a pierceable septum (24).
With regard to claim 34, Brunet discloses A cartridge for packaging a medicament, the cartridge being suitable for use with multiple different types of dosing devices and comprising: a generally tubular body (25) having an interior cavity; a closure member (27) disposed at a distal end of the body and comprising a sealing element (30); a piston member (9) disposed in the cavity to contain the medicament (4) between the piston member and the sealing element ; a coupling element (26, 5, 29) disposed at the distal end of the body for coupling the cartridge to a dosing device or to an adaptor (2) for a dosing device; and a seal arrangement (28) for receiving a sealing element release member (8’) of the dosing device or adaptor; wherein the coupling element is arranged for engagement with an engagement part of the dosing device or adaptor to clip the cartridge to the dosing device or adaptor upon insertion of the cartridge to the dosing device or adaptor; and wherein the seal arrangement is disposed distally with respect to the sealing element and is arranged to form a seal around the release member when the cartridge is coupled to the dosing device or adaptor (see in Fig. 29, that seals within 28), 
the adapter comprising:
an engagement part (see where element 5 connects with element 2 and where element 26 connects with distal end of cartridge 25); 
an adaptor body (2) housing a medicament chamber; an adaptor seal (26) for sealing a distal end of the chamber; and wherein the sealing element release member is arranged to cooperate with the sealing element of the cartridge to allow flow of medicament from the cartridge to the chamber when the cartridge is clipped to the adaptor (Fig. 7); wherein the engagement part is arranged to engage with the coupling element of the cartridge to clip the cartridge to the adaptor (Fig. 7).
With regard to claim 35, Brunet discloses wherein the release member comprises a tubular piercing member (8’) fluidly connected to the chamber.
With regard to claim 36, Brunet discloses comprising a cap (5) fitting for securing the adaptor seal (26) to the adaptor body.
With regard to claim 38, Brunet discloses wherein the adaptor body (2) has an outer diameter that differs from an outer diameter of the coupling element (see distal end of cartridge 25) of the cartridge.
With regard to claim 39, Brunet discloses further comprising attachment means (29) for attachment of a disposable needle (8) to the adaptor.
With regard to claim 40, Brunet discloses A medicament cartridge assembly omprising an adaptor according to Claim 34 fitted to the cartridge (see rejection above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunet (US 4,553,962) in view of Wei et al. (US 2011/0092917 A1).
With regard to claim 37, Brunet discloses the claimed invention except for a crimp closure. 
Wei teaches wherein the cap fitting (Fig. 6, element 52) comprises a crimp closure ([0022], crimping is an alternative means of attaching a closure to the body) and the adaptor body comprises a lip for retaining the closure. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brunet to have a crimp closure as taught by Wei for the purpose of providing an alternate means of attaching two structuers that is well known in the art ([0022]). 
Allowable Subject Matter
Claims 9, 19, 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783